        Case 3:18-cv-06465-EDL Document 5 Filed 10/24/18 Page 1 of 2



 1   GUTRIDE SAFIER LLP
     ADAM J. GUTRIDE (State Bar No. 181446)
 2   SETH A. SAFIER (State Bar No. 197427)
     MARIE MCCRARY (State Bar No. 262670)
 3
     KRISTEN G. SIMPLICIO (State Bar No. 263291)
 4   100 Pine Street, Suite 1250
     San Francisco, California 94111
 5   Telephone: (415) 271-6469
     Facsimile: (415) 449-6469
 6
 7   Attorneys for Plaintiffs

 8                               UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA
10    ERIN LINDQUIST, DAVID SWARTZ, and                    CASE NO. 3:18-cv-06465
11    MARTHA VALENTINE, on behalf of
      themselves, the general public and those similarly
12    situated,                                             NOTICE OF VOLUNTARY
                                                            DISMISSAL
13      Plaintiffs,
14                    v.
15
      THE HAIN CELESTIAL GROUP, INC.,
16
        Defendants.
17
18
19
20

21
22
23
24
25
26
27
28

                                                    -1-
                                     Notice of Voluntary Dismissal
        Case 3:18-cv-06465-EDL Document 5 Filed 10/24/18 Page 2 of 2



 1          Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiffs Erin Lindquist,

 2   David Swartz, and Martha Valentine hereby dismiss their claims against Defendant The Hain

 3   Celestial Group, Inc. with prejudice. Each party shall bear its own costs, expenses, and fees.

 4          Dated: October 24, 2018               GUTRIDE SAFIER LLP

 5
 6
 7
 8                                                _______________________
                                                  Seth A. Safier, Esq.
 9                                                100 Pine Street, Suite 1250
                                                  San Francisco, California 94111
10
                                                  Attorneys for Plaintiffs
11
12
13
14
15
16
17
18
19
20

21
22
23
24
25
26
27
28

                                                     -1-
                                      Notice of Voluntary Dismissal
